117 T.C. No. 11



                UNITED STATES TAX COURT



         ERVIN MICHAEL SARRELL, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 6044-01L.                 Filed September 25, 2001.



     On Mar. 30, 2001, R mailed to P a Notice Of
Determination Concerning Collection Action(s) Under
Section 6320 and/or 6330 regarding P’s tax liability
for 1995. The notice of determination was mailed to P
at an address in Israel. On May 7, 2001, the Court
received and filed a Petition for Lien or Levy Action
Under Code Section 6320(c) or 6330(d). The petition
arrived at the Court in a properly addressed envelope
bearing a postmark indicating that it was mailed from
Israel.

     R moved to dismiss the petition for lack of
jurisdiction on the ground that the petition was not
filed within the 30-day period prescribed in sec.
6330(d)(1)(A), I.R.C.

     Held: The Court lacks jurisdiction over the
petition because it was not timely filed. P cannot
rely on the so-called timely mailing/timely filing rule
of section 7502(a), I.R.C., because that rule does not
                               - 2 -

     apply to foreign postmarks. Further, unlike sec.
     6213(a), I.R.C., which is applicable to deficiency
     actions, sec. 6330, I.R.C., does not provide an
     expanded filing period when a notice of determination
     is addressed to a person outside the United States.



     Ervin Michael Sarrell, pro se.

     William J. Gregg, for respondent.



                              OPINION


     DAWSON, Judge:   This case was assigned to Special Trial

Judge Robert N. Armen, Jr., pursuant to the provisions of section

7443A(b)(4) and Rules 180, 181, and 183.1    The Court agrees with

and adopts the opinion of the Special Trial Judge, which is set

forth below.

               OPINION OF THE SPECIAL TRIAL JUDGE

     ARMEN, Special Trial Judge:   This matter is before the Court

on respondent’s Motion to Dismiss for Lack of Jurisdiction on the

ground that the petition was not filed within the 30-day period

prescribed in section 6330(d)(1)(A).     As explained below, we

shall grant respondent’s motion to dismiss.

                            Background

     On March 30, 2001, the Internal Revenue Service Appeals



     1
        Unless otherwise indicated, all section references are to
the Internal Revenue Code, as amended, and all Rule references
are to the Tax Court Rules of Practice and Procedure.
                               - 3 -

Office in New Orleans, Louisiana, issued to petitioner a Notice

Of Determination Concerning Collection Action(s) Under Section

6320 and/or 6330 regarding petitioner’s unpaid Federal income tax

liability for 1995.   The notice of determination was sent to

petitioner by registered mail addressed to him at Hairus 7 Moshav

Gan Haim 44910, Israel (Israel address).   The notice of

determination informed petitioner that if he wanted to dispute

respondent’s determination in court, then he must file a petition

with this Court “within 30 days from the date of this letter.”

     On May 7, 2001, the Court received and filed a Petition for

Lien or Levy Action Under Code Section 6320(c) or 6330(d).   The

petition, which is dated April 29, 2001, arrived at the Court in

a properly addressed envelope that petitioner mailed to the Court

from the Israel address.   The envelope bears a sticker from the

Israel Postal Authority indicating that it was sent by registered

mail; the envelope also bears a number of Israeli postage stamps,

which appear to have been canceled by the Israel Postal Authority

on April 30, 2001.

     As indicated, respondent moved to dismiss the petition for

lack of jurisdiction on the ground that the petition was not

timely filed.   In particular, respondent contends that because

the envelope in which the petition was mailed to the Court bears

a foreign postmark, petitioner may not rely on the so-called

timely mailing/timely filing rule set forth in section 7502(a).
                               - 4 -

     Petitioner filed an objection to respondent’s motion

asserting that because of intervening Jewish holidays, including

Passover and Holocaust Memorial Day, and slow rural mail delivery

in Israel, he did not receive the notice of determination until

April 24, 2001.   Petitioner further asserted that he was delayed

in mailing his petition to the Court as a consequence of

additional holidays, including Israeli Memorial Day and Israeli

Independence Day.   Petitioner’s objection included as an exhibit

a copy of what appears to be an Israel Postal Authority receipt

indicating that petitioner mailed his petition to the Court on

Monday, April 30, 2001.

     This matter was called for hearing at the Court’s motions

session held in Washington, D.C.   Counsel for respondent appeared

at the hearing and offered argument in support of the motion to

dismiss.   There was no appearance by or on behalf of petitioner.

                            Discussion

     Section 6331(a) provides that, if any person liable to pay

any tax neglects or refuses to pay such tax within 10 days after

notice and demand for payment, the Secretary is authorized to

collect such tax by way of a levy upon the person’s property.

Section 6331(d) provides that, at least 30 days prior to

proceeding with enforced collection by way of a levy on a

person's property, the Secretary is obliged to provide the person

with a final notice of intent to levy, including notice of the
                               - 5 -

administrative appeals available to the person.

     In the Internal Revenue Service Restructuring and Reform Act

of 1998 (RRA 1998), Pub. L. 105-206, sec. 3401, 112 Stat. 746,

Congress enacted new section 6320 (pertaining to liens) and new

section 6330 (pertaining to levies) to provide protections for

taxpayers in tax collection matters.   Section 6330 generally

provides that the Commissioner cannot proceed with enforced

collection by way of levy until the taxpayer has been given

notice of and the opportunity for an administrative review of the

matter (in the form of an Appeals Office hearing) and if

dissatisfied, with judicial review of the administrative

determination.   See Davis v. Commissioner, 115 T.C. 35, 37

(2000); Goza v. Commissioner, 114 T.C. 176, 179 (2000).

     When the Appeals Office issues a determination letter to a

taxpayer following an administrative hearing regarding a notice

of intent to levy, section 6330(d)(1) provides that the taxpayer

will have 30 days following the issuance of such determination

letter to file a petition for review with the Tax Court or, if

the Tax Court does not have jurisdiction over the underlying tax

liability, with a Federal District Court.   See Offiler v.

Commissioner, 114 T.C. 492, 498 (2000).   We have held that this

Court’s jurisdiction under sections 6320 and 6330 depends upon

the issuance of a valid determination letter and the filing of a

timely petition for review.   See Moorhous v. Commissioner, 116
                                - 6 -

T.C. 263, 269 (2001); Offiler v. Commissioner, supra at 498; see

also Rule 330(b).

     Petitioner did not challenge the validity of the notice of

determination.   We observe that the notice was mailed to the same

address that petitioner listed as his return address on the

envelope bearing the petition and on the envelope bearing the

notice of objection.    Accordingly, it appears that the notice of

determination was mailed to petitioner at his last known address.

See sec. 6330(a)(2)(C).    Under the circumstances, the sole issue

for decision is whether the petition was timely filed.

     The record in this case demonstrates that the petition was

not filed within the 30-day period prescribed in section

6330(d)(1).   The record shows that respondent mailed the notice

of determination to petitioner on March 30, 2001.    Consequently,

and by virtue of section 7503, the 30-day filing period expired

on Monday, April 30, 2001–-a date that was not a legal holiday in

the District of Columbia.    The petition in this case was received

and filed by the Court on May 7, 2001, 1 week after the

expiration of the 30-day period.    It follows that we must dismiss

this case for lack of jurisdiction.     See McCune v. Commissioner,

115 T.C. 114 (2000).

     We agree with respondent that petitioner is unable to take

advantage of the so-called timely mailing/timely filing rule of

section 7502(a).    Although section 7502(a) provides that, in
                               - 7 -

certain circumstances, a timely mailed petition will be treated

as though it were timely filed, section 7502(b) provides that the

rule “shall apply in the case of postmarks not made by the United

States Postal Service only if and to the extent provided by

regulations prescribed by the Secretary.”   It is well settled

that the timely mailing/timely filing rule of section 7502(a)

does not apply to foreign postmarks.   See Pekar v. Commissioner,

113 T.C. 158, 168 (1999), and cases cited therein; see also sec.

301.7502-1(c)(1)(ii), Proced. & Admin. Regs., stating: “Section

7502 does not apply to any document which is deposited with the

mail service of any other country.”

     Moreover, Congress did not provide an extended filing period

under section 6320 or 6330 when a notice of determination is

addressed to a person outside the United States.   Compare section

6213(a), which provides a 150-day filing period when a notice of

deficiency is addressed to a person outside the United States.

The Tax Court is a court of limited jurisdiction, and we may

exercise our jurisdiction only to the extent expressly provided

by statute.   Sec. 7442; Savage v. Commissioner, 112 T.C. 46, 48

(1999); Pen Coal Corp. v. Commissioner, 107 T.C. 249, 254-255

(1996).   Simply stated, any effort to enlarge the period within

which a taxpayer outside the United States may file a petition

for review with the Court under sections 6320 and 6330 must

originate with Congress.
                            - 8 -

To reflect the foregoing,



                                    An order will be entered

                            granting respondent’s Motion to

                            Dismiss for Lack of Jurisdiction.